Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-5 and 7-16 are allowed. The following is an examiner’s statement of reasons for allowance: the claimed non-aqueous electrolyte rechargeable battery including the insulating filling members and the claimed method of manufacturing thereof are not known or obvious from the prior art. Specifically, US 2013/0045405 A1 (Ahn) is considered to be the closest prior art, but, as explained by the applicant in the remarks filed 11/03/2020, Ahn teaches away from forming each filling member such that first and second surfaces of each filling member are horizontally aligned with a first surface and a second surface, respectively, of a corresponding one of the current collecting tabs, wherein each filling member does not cover the first or the second surface of the corresponding current collecting tab when viewed in a stacking direction of the electrode assembly. Therefore Ahn, either alone or in combination with JP 2012-174387 A (Senba), does not teach the insulating filling members as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727